                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  VINCENT P. ALEXIS,
                                                                       Civil Action
                    Plaintiff,                                   No. 18-13464 (RBK)(JS)

               v.
                                                              MEMORANDUM OPINION AND
  UNITED STATES OF AMERICA,                                          ORDER

                    Defendant.


       Before the Court is a notice of returned mail sent to Plaintiff on September 11, 2019, which

returned as undeliverable. (ECF No. 6). Plaintiff had filed a notice of change of address on, but it

appears that he submitted an invalid address.        Plaintiff has not contacted the Court in the

intervening time to provide an updated address.

       Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any change

in address within 7 days. The Rule further provides that, failure to file such notice “may result in

the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an address

change may result in the outright dismissal of the case for failure to proceed, or an administrative

termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-5005, 2009 WL

2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL 2512916 (D.N.J.

June 23, 2008).

       As the Court does not have a current address for Plaintiff, the matter cannot proceed at this

time. The Court will therefore administratively terminate the proceedings without prejudice to

Plaintiff’s right to reinstate this action by notifying the Court and defendants of his new address

within 30 days. Failure to provide an updated address within 30 days of the date of this Order may

result in dismissal of this matter for lack of prosecution.
          THEREFORE, it is on this 25th      day of September 2019, hereby

          ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

matter for failure to comply with Local Civil Rule 10.1(a), without prejudice to reinstatement

should Plaintiff notify the Court of his changed address within thirty (30) days from entry of this

Order; and it is further

          ORDERED that Plaintiff’s motion to appoint pro bono counsel (ECF No. 4) is hereby

TERMINATED without prejudice to reinstatement if Plaintiff complies with the above; and it is

further

          ORDERED that failure to comply with this Order may result in the matter being dismissed

for lack of prosecution; and it is further

          ORDERED that the Clerk of the Court shall serve a copy of this Memorandum Opinion

and Order on Plaintiff at his last known address by regular mail.



                                                      s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 2
